Citation Nr: 0508839	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-31 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision in which the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
request for a compensable evaluation for his service-
connected bilateral hearing loss.  The veteran indicated 
disagreement with that decision and, after being issued a 
statement of the case, perfected his appeal by submitting a 
substantive appeal (VA Form 9) in October 2003.

A personal hearing was held before the undersigned acting 
Veterans Law Judge, sitting at the RO, in December 2004.  The 
transcript of that hearing has been associated with the 
veteran's VA claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

After having carefully considered the matter, the Board finds 
that a remand is in order to ensure full and complete 
compliance with the enhanced duty to notify and duty to 
assist provisions enacted by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
VCAA).  

The Board also finds that a remand is in order so as to 
obtain additional information as to the current nature and 
severity of the veteran's service-connected disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) [where entitlement 
to compensation has already been established and increase in 
disability rating is at issue, present level of disability is 
of primary concern].

With regard to VCAA compliance, the Board notes that an April 
2004 letter from the RO, purporting to inform the veteran of 
VCAA procedures and obligations, sets forth such criteria as 
it would pertain to a claim for service connection.  In other 
words, the veteran has not properly been provided with 
specific notice of the VCAA's requirements, particularly VA's 
obligation to inform him which portion of the information and 
evidence, if any, is to be provided by him and which portion, 
if any, VA will attempt to obtain on his behalf, as it 
relates to his claim for increased compensation.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [notice 
requirement of the VCAA requires that VA must notify a 
claimant of any evidence that is necessary to substantiate 
the claim, as well as which evidence VA will attempt to 
obtain and which evidence the claimant is responsible for 
producing].  

Because the Board cannot rectify this deficiency on its own, 
see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter must be 
remanded for further development.

The Board has also determined that such further development 
should encompass additional development of the evidentiary 
record.  In particular, the Board has found that the veteran 
should be afforded another VA audiologic examination for 
rating purposes, in view of the fact that he was most 
recently accorded an examination for rating purposes in 
October 2002, approximately 2 1/2 years ago, and in view of the 
fact that he has testified that his disability has increased 
in severity since that examination was undertaken.

In view of the foregoing, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  VBA must furnish the veteran and his 
representative a VCAA letter that 
specifically informs the veteran as to 
what information and evidence is to be 
provided by the claimant and what portion 
is to be provided by VA, with specific 
regard to his claim for a compensable 
evaluation for bilateral hearing loss.

2.  The veteran should be requested to 
furnish the names and addresses of all 
health care providers who have accorded 
him treatment for his hearing loss since 
March 2001 (one year prior to receipt of 
his claim for increased benefits in March 
2002).  Upon receipt of such information, 
along with duly executed authorizations 
for release of medical records if needed, 
the RO should request that all health 
care providers identified by the veteran 
furnish legible copies of all medical 
treatment accorded him beginning in March 
2001.

The veteran should also be advised that 
he may furnish any evidence in his 
possession, and that he may solicit 
statements from family members and other 
persons who could inform VA as to the 
nature and severity of his hearing 
disability.

3.  Following receipt of evidence 
furnished in response to the above, the 
veteran should be accorded a VA 
audiologic examination, in order to 
ascertain the current severity of his 
service-connected bilateral hearing loss.  
All tests indicated are to be 
accomplished at this time, and all 
findings, and the reasons therefor, 
should be set forth in a clear, logical 
and legible manner on the examination 
report.  The veteran's claims folder is 
to be furnished to the examiner, for his 
or her review and referral, prior to this 
examination.

4.  Thereafter, after undertaking any 
additional development that it deems to 
be necessary, VBA must readjudicate the 
issue on appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  This SSOC should set 
forth all laws and regulations pertinent 
to the VCAA (38 U.S.C.A. § 5103 et seq.; 
38 C.F.R. § 3.159).  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.



	                  
_________________________________________________
	V. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




